 Case: 5:19-cv-00503-DCR Doc #: 11 Filed: 08/06/20 Page: 1 of 1 - Page ID#: 840




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                     CENTRAL DIVISION
                                        (at Lexington)

  LORI BETH ADAMS,                                   )
                                                     )
              Plaintiff,                             )       Civil Action No. 5: 19-503-DCR
                                                     )
  V.                                                 )
                                                     )
  ANDREW SAUL,                                       )                 JUDGMENT
  Commissioner of Social Security,                   )
                                                     )
              Defendant.                             )

                                          *** *** *** ***
         In accordance with the Memorandum Opinion and Order entered this date, Rule 58 of

the Federal Rules of Civil Procedure, and 42 U.S.C. § 405(g), it is hereby

         ORDERED and ADJUDGED as follows:

         1.        The final administrative decision of Defendant Andrew Saul, Commissioner of

Social Security, is AFFIRMED.

         2.        Judgment is entered in favor of the defendant with respect to all issues.

         3.        This is a FINAL and APPEALABLE Judgment and there is no just cause for

delay.

         Dated: August 6, 2020.




                                                  -1-
